Citation Nr: 0808237	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for atopic dermatitis of the arms and legs.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986 and from November 1990 to June 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied the benefit sought on 
appeal.

The veteran testified at an August 2005 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board remanded the case to the RO for further development 
in May 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

Service-connected atopic dermatitis causes constant exudation 
or itching; the veteran has dry and pruritic skin all over 
the body; lesions cover 5 to 10 percent of the entire body 
surface or less; the veteran uses a topical corticosteroid 
for itching from time to time; he does not use 
immunosuppressive drugs, systemic corticosteroids, intensive 
light therapy, UVB, PUVA, or electron beam therapy.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for atopic 
dermatitis of the arms and legs have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.87, Diagnostic Codes 7806 (prior to August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

A May 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing fully compliant VCAA notice in 
May 2006.  The RO readjudicated the case in an October 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 
239951 (U.S. Vet. App. Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate his or her a claim: (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the May 2006 VCAA notice 
cited above.  The veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was informed generally that VA uses the schedule 
for evaluating disabilities, published in 38 C.F.R., Part 4 
in determining disability ratings.  A May 2006 Board remand 
provided some of the applicable revised diagnostic codes 
under which the veteran may be rated, and provided general 
notice that any criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability.  VCAA notices informed the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and provided examples of pertinent 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  Again, the Board notes that the 
RO readjudicated the case in an November 2007 supplemental 
statement of the case, after VCAA compliant was received, 
thereby curing any VCAA notice deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran's service-connected atopic dermatitis is 
currently rated under Diagnostic Code 7817-7806 for 
dermatitis or eczema.  See 38 C.F.R. § 4.118; see also 38 
C.F.R. § 4.27 (2007) (hyphenated diagnostic codes may be used 
when a rating an unlisted condition by analogy; the 
additional code shown after the hyphen identifies the basis 
for the evaluation assigned).  Rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical localization, 
symptomatology, and functional impairment, is available. 38 
C.F.R. § 4.20 (2007).

During the pendency of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The effective 
date rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
can apply the revised rating schedule. See VAOPGCPREC 3-00. 
Subsequent to the effective date of the revised schedular 
criteria, the RO evaluated the veteran's request for an 
increased rating under both the "old" and the "revised" 
rating criteria for Diagnostic Code 7806.

Under the "old" Diagnostic Code 7806, a 10 percent 
evaluation is assigned for eczema with exfoliation, 
exudation, or itching, if it involved an exposed surface or 
extensive area.  38 C.F.R. § 4.118 Diagnostic Code 7806 
(2001).  A 30 percent evaluation is assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A maximum 50 percent evaluation is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  Id.  Under the prior version of the 
Rating Schedule, there were no separate rating criteria for 
Diagnostic Code 7817 (dermatitis exfoliativa) and 
disabilities under this code were rated as eczema under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (prior to August 
30, 2002)

Under the "revised" Diagnostic Code 7806, effective on 
August 30, 2002, a 10 percent evaluation is assigned where 
there is involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Code 7806 (2007).  A 30 percent evaluation requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A maximum evaluation 
of 60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability. Id.  

The "revised" Diagnostic Code 7817, effective on August 30, 
2002, provides a 10 percent rating for exfoliative dermatitis 
where there is any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12- 
month period. See 38 C.F.R. § 4.118, Diagnostic Code 7817 
(2007).  A 30 percent rating warrants any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 
Id.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  Id. 

A June 2002 VA examination shows that the veteran had lesions 
which itched at times, and hurt at other times.  Lesions were 
worse on the thighs but also appeared on his neck and back.  
The veteran was diagnosed with prurigo modularis verus lichen 
chronicus.  There was some suggestion of atopic disthesis.  
The veteran had post-inflammatory hyperpigmentation.  A 
September 2002 addendum noted that the veteran had not had 
treatment of any kind in the past year.  It was noted that 5 
to 10 percent of his body or less was affected.  

VA treatment records dated from 2003 to 2006 show that the 
veteran was seen at VA for lesions and itching.  VA treatment 
records show that the veteran's atopic dermatitis has spread 
to his back and neck, in addition to his extremities.    

A comprehensive VA dermatology examination was completed in 
June 2007.  The VA examiner stated that the veteran had dry 
skin over the whole body and constant itching in different 
places at different times.  The veteran broke out with red 
papules that became vesicles which then ruptured.  The extent 
of the veteran's lesions varied from very dense to very light 
concentrations of lesions.  The veteran used several 
medications for his skin condition.  The examiner stated that 
there was no history of immunosuppressive drug use or 
systemic corticosteroids.  The veteran used topical 
corticosteroid medications from time to time, specifically 
hydroxzine 50 mg for itching.  The veteran did not use 
intensive light therapy, UVB, PUVA, or electron beam therapy.  
The veteran used topical medications daily for dry skin and 
itching.  

The veteran's skin symptoms included dryness and itching; he 
had paresthesiae when active lesions broke out.  He did not 
have a history of urticaria, primary cutaneous vasculitis, or 
erythema multiforme.  The veteran had pruritic migratory 
recurrent popular eruptions that cycled to vesicular, with 
rupture of vesicles with slight drainage, and then dry 
pigmented maculopapular lesions which gradually faded.  Even 
when there were no lesions and no active lesions, the skin 
was pruritic.  The examiner stated that less than 5 percent 
of the entire body surface was affected by lesions.  The 
veteran did not have scaring or disfigurement; acne or 
chloracne; scarring alopecia; alopecia areata; or 
hyperhidrosis.  He was diagnosed with atopic 
dermatitis/eczema.
 
The Board finds that an increased 30 percent evaluation is 
warranted for atopic dermatitis under the "old" Diagnostic 
Code 7806.  The veteran's atopic dermatitis results in 
constant exudation or itching and occasionally results in 
extensive lesions.   See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).  A June 2002 VA examination shows that the 
veteran had lesions which itched at times, and hurt at other 
times.  VA treatment records show that the veteran continued 
to be seen for lesions and itching.  An August 2003 note 
shows that the veteran had papules and pustules on his back.  
His arms and legs were clear at that time.  A June 2007 VA 
examiner stated that the veteran had dry skin over the whole 
body and constant itching.  He broke out with lesions which 
varied from very dense to very light in concentration.  It 
was noted that even when there were no lesions and no active 
lesions, the skin was pruritic.  

The Board finds that a higher 50 percent evaluation not 
warranted under the "old" Diagnostic Code 7806 as the 
veteran is not shown to have ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  His atopic dermatitis is not shown to be 
exceptionally repugnant.  Id.  The June 2007 VA examination 
shows that the veteran did not have any systemic symptoms, 
urticaria, scaring, or disfigurement.

From August 30, 2002, the Board finds that an evaluation 
higher than 30 percent is not available under the "revised" 
Diagnostic Codes 7806 or 7817, both effective on August 30, 
2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 and 7817 
(2007).  The veteran's atopic dermatitis is not shown to 
involve more than 40 percent of the entire body or more than 
40 percent of exposed areas affected.  VA examinations show 
that the veteran had 5 to 10 percent of the entire body 
affected or less.  The veteran's atopic dermatitis does not 
require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs, PUVA, UVB 
treatments, or electron beam therapy.  The June 2007 VA 
examination noted that there was no history of 
immunosuppressive drug use or systemic corticosteroids.  The 
veteran did not use intensive light therapy, UVB, PUVA, or 
electron beam therapy.  

The Board notes that a disability under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability. See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  The veteran's atopic dermatitis, however, has not 
been shown to result in disfigurement of the head, face, or 
neck or scars.  

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for atopic dermatitis.
	

ORDER

A 30 percent rating, but no more, is granted for atopic 
dermatitis of the arms and legs subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


